Judgment unanimously affirmed. Memorandum: Defendant was not denied effective assistance of counsel (see, People v Rivera, 71 NY2d 705, 708; People v Baldi, 54 NY2d 137, 147; People v Trait, 139 AD2d 937, 938, lv denied 72 NY2d 867), nor was he deprived of his right to be present at all material stages of trial by County Court’s in camera inspection of complainant’s mental health records (see generally, People v Rodriguez, 85 NY2d 586, 590-591; see also, People v Arnold, 177 AD2d 633, 634, lv denied 79 NY2d 853). Additionally, the court’s Sandoval ruling was not an abuse of discretion (see, People v Gray, 84 NY2d 709, 712; People v Mattiace, 77 NY2d 269, 274).
We reject defendant’s contention that the trial court abused its discretion in permitting the 11-year-old complainant to give sworn testimony (see, People v Parks, 41 NY2d 36, 46). The colloquy between complainant and the court was sufficient to permit the court to determine that complainant understood the nature of an oath. The contention of defendant that the court erred in prohibiting him from introducing extrinsic evidence of complainant’s prior sexual abuse has not been preserved for our review (see, CPL 470.05 [2]). In any event, the record fails to support that contention.
We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Oneida County Court, Buckley, J: — Rape, 1st Degree.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Fallon, JJ.